Title: To George Washington from Samuel Washington, 7 November 1798
From: Washington, Samuel
To: Washington, George



Dear Uncle
Chas Town November 7th 1798

I received the Other day a Letter directed to me, from you upon opening of it, found the enclosed Letter to be for my Mother which I put safe into her hands finding from the direction it was from you, I after a good deal of persuasion got her to shew it to me, upon Reading it, found that she had wrote to you, a coppy of which she had by her, which I also prevailed with her to shew me. The contents gave me great uneasiness on many accounts particularly as her object for writing appeared in a great measure for my

benifit I say it destresses me that you should be caled on for more money by this Family after your goodness in Lending me Three hundred pound which kindness I never shall forget.
My Mother in her Letter has express’d fears on her own Account which I think never can come to pass. For this reason, That when I was Married my Father gave me all his Land & Negroes reserving to him self nothing but his house and Garden and house Servents Leaving him self and my Mother to be supported by me, it then became necessary that all his debts should revert on me Therefore all Bonds or Notes that are against the Estate are in my name, the consequence of which is that all Execusions must be Levied on my property and not on his unless my property be not sufficient, which it will take time to determine As the greater part of the debts are not yet sue’d for[.] There is about Three or Four Hundred pound due Doctr Stuart which he has not yet brought suit on, Also Six hundred pound to Capt. Hammond for my Sisters Fortune which he has my Bond for, the rest are sue’d for, (to say) £550 in the hands of Joseph Biddle of Alexandria and about Three hundred pound in small debts which distresses me more than all the rest, as there will be no way of puting them off, Those are all the debts due from the Estate, except what you were so kind as to Lend me, I should not be the Least affraid of paying all the debts and Leaving enough to support My Fathers Family and my own very well, was it not for the debts coming on me at such destresing time for money, that property that I could spare will not sell at half its Value. for double the property now will not sell for what One half will do the next year, provided we have no war with France, for People that have money will not lay it out in property at this critical time, Could I forbear Selling untill next Fall, I mean then to sell off all my Land and pay every thing that I owe and purchase Land that is Rich if it is only half as much it will be better than this that is so poor.
The Latter part of your Letter has given me more pain and uneasiness than all my present dificulties, for fear you should suspect me of applying the Money you Lent me contrary to your Wish My house I paid for with Bonds I got for my Wifes Fortune, I should not have Built a house at all had I been acquainted with the incumbrance the Estate was under at that time, though I had not a House to put my head in, I am induced to trouble you with this full statement of my Affairs in Order to shew you that it will not be

in my Mothers power to accept of the Thousands Dollars you ware so good as to offer her to do with it as you wish’d, and was it Practicable and a thing of that kind done it would compleatly ruin me, for it would give my creditors and Idea that I was more in debt than I was worth and they would all push me at Once and Consequently I would be Obliged to sell property for whatever it would bring, Whereas if they come on gradually I can have a better chance of Selling property. Was it not for about Three hundred pound that will come against me this winter I should do very well, for it will be some time before any more can come out against me, by which time I could be able to Sell some Lotts and Land joining Town on Credit which will Induce people to purchase, After my Makeing a Statement of my affairs to my Mother, as I have now done to you it was her request I would answer your Letter my being best-Acquainted with the Situation of the Estate, And to offer you her Most Sincere thanks for your kindness to her. I Am Dear sir your Affectionate Nephew

Saml Washington

